                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
LISA ANN JACOBS ,                   )
                                    )
            Plaintiff,              )
                                    )                 Civil Action No.
            v.                      )                 18-11505-FDS
                                    )
JOSEPH FILLIPI, et al.,             )
                                    )
            Defendants.             )
____________________________________)

                                              ORDER

SAYLOR, J.

       Plaintiff Lisa Jacobs initiated this civil rights action by filing a pro se complaint

concerning her July 25, 2015 arrest in Fitzwilliam, New Hampshire. See Docket No. 1. The

complaint was filed while plaintiff was in custody of the Cheshire County Department of

Corrections in Keene, New Hampshire. Id.

       United States Magistrate Judge Jennifer C. Boal has issued a Report and

Recommendation (“R&R”) recommending the transfer of this action to the District of New

Hampshire. See Docket No. 4. The R&R states that venue is not proper in the District of

Massachusetts because the events giving rise to the claims did not occur in Massachusetts and

none of the defendants reside in Massachusetts.

       The court’s records indicate that plaintiff’s copy of the R&R was returned to the court as

undeliverable. See Docket No. 6. She is no longer in the custody of the Cheshire County

Department of Corrections. Id. Plaintiff has failed to keep this court informed of her new
address as required under the court’s local rules. See District of Massachusetts Local Rule

83.5.2(e) (requiring pro se litigants to notify the clerk of any change of address).

       Accordingly, transfer to the District of New Hampshire is not warranted and the Report

and Recommendation of Jennifer C. Boal has become moot. This action is DISMISSED without

prejudice for failure to comply with Local Rule 83.5.2(e) and for failure to prosecute.

So Ordered.

                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
                                                      United States District Judge

Dated: November 29, 2018




                                                  2
